Citation Nr: 1742583	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-10 092	)	DATE
	)
	)


THE ISSUE

Whether a July 1953 decision by the Board of Veterans' Appeals (Board), that denied service connection for bilateral uveitis, should be revised or reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Moving party represented by:  Harold Hoffman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Coast Guard from November 1943 to March 1946, including service in the Pacific Theater during World War II.  He was honorably discharged.  

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a July 1953 Board decision that denied service connection for bilateral uveitis.  


FINDINGS OF FACT

1.  In a July 1953 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral uveitis.  

2.  The statutory or regulatory provisions extant at the time of the July 1953 decision were incorrectly applied and as to Behcet's syndrome including bilateral uveitis the outcome would have been manifestly different but for that error.


CONCLUSION OF LAW

The July 1953 Board decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1406 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to clear and unmistakable error (CUE) claims.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

A Board decision is subject to revision on the grounds of CUE.  If evidence establishes this type of error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2014).  CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403(a) (2016).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id. 

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

In July 1953, the Board affirmed a rating decision that denied service connection for bilateral uveitis.  Years later, the Veteran filed a claim that the July 1953 Board decision was clearly and unmistakably erroneous.  In November 2016, the Board decision affirmed the denial of the Veteran's CUE claim.  

In an August 2017 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) reversed the November 2016 Board decision.  The Court stated that the Board incorrectly found "no significant abnormalities" at separation, in that a "Final Medical" certificate indicated that the Veteran had a "condyloma accuminatum" 10 days prior to service, which is one of the symptoms of Behcet's syndrome.  The Board also failed to consider medical opinions favorable to the Veteran and lay statements describing in-service symptoms.  By doing this, the Board either violated the regulation requiring that the decision be based on all the evidence of record or made an erroneous finding of fact.  See 38 C.F.R. § 3.63(a) (1953) (predecessor to § 303(a)).  The Court stated that either failure is sufficient to satisfy the first and second CUE requirements.  Bouton v. Shinseki, 23 Vet. App. 70, 72 (2008).  

For these reasons, the Court reversed the November 2016 decision and remanded with instructions to amend the July 1953 Board decision to award service connection for Behcet's syndrome including bilateral uveitis and determine the appropriate disability rating or ratings since 1953.  The Board will allow the RO to determine the rating for this disorder to ensure full due process and appellate rights for the Veteran.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  


ORDER

The motion to revise or reverse the July 1953 Board decision that denied his appeal as to a claim of entitlement to service connection for Behcet's syndrome including bilateral uveitis is granted; the July 1953 Board decision is revised to grant service connection for Behcet's syndrome including bilateral uveitis.




                       ____________________________________________
Michael J. Skaltsounis
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



